Citation Nr: 0014472	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-47 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  He died in May 1986.  The appellant is the 
veteran's widow.

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court Veterans Appeals) from an April 1998 
decision of the Board that denied entitlement to service 
connection for the cause of the veteran's death, including as 
secondary to AO exposure.  The Court vacated the Board 
decision and remanded the case for another decision, taking 
into consideration matters raised in its order. 

The Board in February 2000 advised the appellant by letter of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  She was also contacted twice by the 
Board in February 2000 and she advised the Board of her 
current address of record in Nevada and that she did not have 
further evidence or argument at this time.  The 
representative in March 2000 provided additional written 
argument.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The joint motion of the parties shows it was agreed that on 
remand the appellant would be provided notice and a 
reasonable opportunity to respond to independent medical 
evidence the Board chose to rely on, which in this case 
referred to National Academy of Sciences (NAS) studies that 
VA has published as notices in the Federal Register.  64 Fed. 
Reg. 59232-243 (November 2, 1999), 61 Fed. Reg. 41442-449 
(August 8, 1996), 59 Fed. Reg. 341-46 (January 4, 1994).  

Since the decision in McCartt v. West, 12 Vet. App. 164, 168-
69 (1999), it would be error as a matter of law for the Board 
to implicitly determine a veteran without an enumerated 
disease had presumptive inservice exposure to AO.  See also 
38 C.F.R. §§ 3.307(a)(6)(iii).  Thus in light of McCartt, 
which must be applied, the claim cannot be well grounded 
unless all required elements are established.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It is significant to 
note that the representative recently advised the Board of a 
"Dioxin expert," Dr. Caderio, who had tissue samples for 
the veteran that could be made available to an independent 
medical expert for review.  In the joint motion it was agreed 
that the Board would secure an additional medical opinion 
"by an appropriate medical specialist who has not yet 
reviewed the case."  

On further review, the Board believes that the physicians who 
supported the appellant's claim, H. Harrison, M.D., and L. 
Marx, M.D., should be asked to provide the medical or 
scientific literature references relied on to support their 
respective opinions regarding a nexus between the veteran's 
death and AO exposure.  The Board also believes that such 
references would be helpful from the VA physician who in 
November 1997 apparently relied upon such evidence to 
contradict the conclusions of Drs. Harrison and Marx.  This 
would provide a more complete record and help insure that any 
appellate determination is an informed one.  

On further review of the joint motion, the Board notes the 
reference therein to text submitted by the appellant that 
discussed scientific studies linking dioxin exposure to liver 
abnormalities, nausea and diarrhea (Joint Motion at 3).  
Regarding medical treatise evidence, the Board must observe 
that the generally applicable test in establishing the value 
of such evidence was recently discussed in Russell v. West, 
No. 97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  

It was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  The treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The treatise material 
must have the requisite "degree of certainty" required by 
Wallin and Sacks, supra; see also Libertine, 9 Vet. App. at 
523 (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive to make the claim well grounded").

Accordingly, the case is remanded for the following action.

1.  The appellant having relocated, the 
RO should insure that jurisdiction over 
this appeal is maintained in accordance 
with the applicable VBA guidelines.  If 
transfer of the claims file is required 
it should be completed in a timely 
manner.

2.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  As provided in the joint motion of 
the parties, the RO should provide the 
appellant with copies of the pertinent 
NAS studies referenced in the notices 
published at 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-
449 (August 8, 1996), 59 Fed. Reg. 341-
46 (January 4, 1994); "Diseases Not 
Associated With Exposure to Certain 
Herbicide Agents" and a reasonable 
opportunity to respond and submit 
additional evidence. 

4.  The RO should contact L. Marx, M.D., 
and request that he provide or identify 
the scientific or medical references he 
relied on to support his opinion of 
October 29, 1990 that the veteran's 
pathological findings for the veteran 
"fit with Agent Orange toxicity," and 
that such exposure explained "all the 
symptoms and signs" he unsuccessfully 
treated.   

5.  The RO should contact H. Harrison, 
M.D., and request that he provide copies 
of the scientific or medical references 
he relied on to support his opinion of 
June 16, 1996 that the veteran had a 
relationship between exposure to dioxin 
(AO) and a "succession of symptoms" 
was consistent with the course described 
and the findings noted on autopsy.  He 
should also be asked if the assistant 
medical examiner who performed the 
autopsy, and whom Dr. Harrison, 
described as a "recognized 
international authority" concurred in 
his conclusions regarding dioxin 
exposure in the veteran.  Dr. Harrison 
should also be asked to identify the 
material he reviewed that supported his 
statements in that opinion that (1) it 
had been established that the veteran 
"was located in not one but possibly 
three areas known to have been sprayed 
with AO (dioxin)" and (2) that it had 
also been established that the veteran 
developed "clinical chloracne of his 
feet and possibly other portions of his 
body."  

6.  The RO should also contact the VA 
physician who provided an opinion in 
November 1997 directed to the liver, 
gall bladder and pancreas and request 
that he provide the scientific or 
medical journal references relied on to 
rebut the opinions of Drs. Harrison and 
Marx to link AO exposure to pre or post 
mortem findings in the veteran. 

7.  As agreed in the joint motion of the 
parties, the RO should arrange for a 
medical opinion by an appropriate medical 
specialist who has not yet reviewed the 
case.  The specialist should be asked to 
review the record, which should include 
any additional evidentiary material 
obtained as a result of the development 
requested previously in this remand 
including the tissue samples now reported 
to be in the possession of a "Dioxin 
expert," and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's death was related to 
circumstances of his service, including 
claimed exposure to AO.  The specialist 
should also be asked to review the 
medical opinions provided by VA and 
private physicians previously identified 
and to comment, if possible, on the 
relative significance of the scientific 
or medical authority relied on for the 
conclusions reached by these examiners.  
The specialist should also be asked to 
comment, to the extent possible, on the 
data relied on by the NAS in its review 
of literature regarding exposure to 
certain herbicide agents.  The specialist 
should include the rationale for any 
opinions and conclusions expressed and 
refer to facts specific to the veteran's 
case.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  The RO should then complete any other 
development deemed necessary in view of 
the evidence, including development 
authorized under 38 C.F.R. § 3.328, and 
then readjudicate the issue on appeal.  
This should include a determination as to 
whether the claim for service connection 
for the cause of the veteran's death as 
secondary to AO exposure is well 
grounded.  Consideration should be given 
to the holding in McCartt v. West. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

